Exhibit 10 SUSSEX BANCORP/SUSSEXBANK AMENDED AND RESTATED DIRECTOR DEFERRED COMPENSATION AGREEMENT THIS DIRECTOR DEFERRED COMPENSATION AGREEMENT (the “Agreement”) is originally adopted this 17th day of May, 2006, by and between SUSSEX BANCORP, a New Jersey bank holding company (the “Company”), SUSSEXBANK, a state-chartered commercial bank located in Franklin, New Jersey (the “Bank”) and (the “Director”). The purpose of this Agreement is to provide specified benefits to the Director who contributes to the continued growth, development and future business success of the Company and/or the Bank. Article 1 Definitions Whenever used in this Agreement, the following words and phrases shall have the meanings specified: 1.1 “Beneficiary” means each designated person, or the estate of a deceased Director, entitled to benefits, if any, upon the death of the Director determined pursuant to Article 6. 1.2 “Beneficiary Designation Form” means the form established from time to time by the Plan Administrator that the Director completes, signs and returns to the Plan Administrator to designate one or more beneficiaries. 1.3 “Board” means the Board of Directors of the Company and/or the Bank as from time to time constituted. 1.4 “Change in Control” means a change in the ownership or effective control of theCompany and/or the Bank, or in the ownership of a substantial portion of the assets of theCompany and/or the Bank, as such change is defined in Section 409A of the Code and regulations thereunder. 1.5 “Code” means the Internal Revenue Code of 1986, as amended. 1.6 “Crediting Rate” means a rate equal to the average interest rate earned by the Bank on its investment portfolio. 1.7 “Common Stock”means the common stock of the Company, no par value per share. 1.8 “Deferrals” means the amount of the Director’s Compensation which the Director elects to defer according to this
